Broyles, P. J.
1. The first and second special grounds of the motion for a new trial (grounds 4 and 5) being so incomplete within themselves as to require a reference to each other and to the brief of the evidence, to ascertain the errors complained of and their materiality, under repeated rulings of the Supreme Court and of this court these grounds can not be considered.
2. Under the facts of the case the court did not>err in charging the jury upon the law of assault with intent to murder.
3. The ground of the motion for a new trial which complains of the admission of certain documentary evidence can not be considered, as the evidence is not set forth in the ground, either literally or in substance, or attached thereto as an exhibit. Gaskins v. State, 17 Ga. App. 807 (2) (88 S. E. 592).
4. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodwo'rth J., concurs. Stephens, J., concurs specially.

“Fifth: The witness W. H. Barnes testified as follows, over the objections of defendant’s counsel: ‘He said, “Get away from here, you damned son of a bitch, or I will kick you in the face.’” Movant moves to rule out the above testimony, for the reason that it was irrelevant ánd illustrates no issue in this ease, and is offered in evidence only to prejudice the minds of "the'jury, and is not a part of the res gestas; which objection and [motion] to rulé out said testimony was overruled by the court; to which ruling the defendant then and there excepted and here and now excepts and assigns 'the same as error.”
O. M. Buhe, for plaintiff in error.
E. M. Owen, solicitor-general, contra.